                         IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                     BEAUMONT DIVISION

EUGENE P. PATTERSON                               §

VS.                                               §                 CIVIL ACTION NO. 1:05cv521

YOLANDA LEFLORE                                   §

                  MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                     JUDGE’S REPORT AND RECOMMENDATION

        Plaintiff Eugene P. Patterson, an inmate at the Federal Correctional Complex in Beaumont,

Texas, proceeding pro se, brought this lawsuit.

        The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The magistrate judge recommends granting the defendant’s motion to dismiss for want of

prosecution and dismissing this action without prejudice.

        The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record, pleadings and all available

evidence. No objections to the Report and Recommendation of United States Magistrate Judge were

filed by the parties.

        Further, and in the alternative, plaintiff’s complaint fails to state a claim upon which relief

may be granted. Plaintiff may not sue either individual defendants or the Bureau of Prisons under

the Americans with Disabilities Act. See Marlin v. Alexandre, 254 Fed. Appx. 374, 375 (5th Cir.

2007). Additionally, Bivens has not been extended to claims of discrimination in UNICOR prison

job assignments. “The Supreme Court has recently reiterated that expanding the Bivens cause of
action has ‘become a disfavored judicial activity.’” Watkins v. Three Admin. Remedy Coordinators

of Bureau of Prisons, No. 19-40869, ___ F. 3d ___, ___, 2021 WL 2070612, at *2 (5th Cir. May 24,

2021) (quoting Hernandez v. Mesa, ___ U.S. ___, 140 S.Ct. 735, 742, 206 L.Ed. 2d 29 (2020)

(internal quotations omitted.)). The Supreme Court has permitted only one “Bivens claim for

prisoner mistreatment - specially for failure to provide medical care.” Ziglar v. Abbasi, ___ U.S.

___, 137 S. Ct. 1843, 1855 (2017). In this case, the Supreme Court has not extended Bivens to

UNICOR prison job assignments, and plaintiff also had an available remedy in the prison grievance

procedure. Therefore, Bivens should not be extended to plaintiff’s claims. Accordingly, plaintiff

has no cause of action.

                                           ORDER

       Accordingly, the findings of fact and conclusions of law of the magistrate judge are correct

and the report of the magistrate judge is ADOPTED. It is

       ORDERED that the defendant’s motion to dismiss is GRANTED. A final judgment will

be entered in this case in accordance with the magistrate judge’s recommendations.

       SIGNED this the 24 day of June, 2021.




                                     ____________________________
                                     Thad Heartfield
                                     United States District Judge




                                                2
